— In an action for a divorce and ancillary relief, the plaintiff husband appeals, as limited by his notice of appeal and brief, from so much of an order of the Supreme Court, Kings County (Duberstein, J.), dated January 13, 1983, as granted the application of the defendant wife to vacate a default judgment of divorce of the same court, dated July 20, 1981. 11 Order affirmed insofar as appealed from, without costs or disbursements. 11 Under the circumstances of this case, we conclude that Special Term did not abuse its discretion by granting the application of the defendant to vacate the default judgment of divorce entered in favor of the plaintiff. The default judgment of divorce does not make proper provision for maintenance, child support, equitable distribution of the marital property, and does not resolve the issue of whether exclusive occupancy of the marital residence should be awarded to defendant and the parties’ minor children. The defendant should be afforded an opportunity to be heard before the final economic relief is formulated. Lazer, J. P., Gibbons and Niehoff, JJ., concur.